Rothrook, J.
i. Schools: tract: when not enforceable. On the 21st day of March, 1879, the plaintiff entered into a written contract with one B. Mayer, subdirector of-subdistrict No. 4, whereby she agreed to teach the school in said subdistrict for the term of twelve weeks, commencing April 7, 1879. On that day she commenced teaching and taught the full term. The defendant refuses to pay for her services because the written contract entered into between her and the subdirector never received the approval of the president of the board of. directors. '
The power to make contracts employing teachers is vested in the subdirector of the subdistrict, and all such contracts made in accordance .with the provisions of the law shall b$ approved by the president of the board. Code, § 1753. It becomes, the duty, then, of the president of the. board to determine whether the contract conforms to the provisions of *574the law, and to give or withhold his approval according as he shall find the fact to be. Thompson v. Linn, 35 Iowa, 361. If he should determine to withhold his approval, although erroneously,' the written contract would be incomplete, and in advance of- anything being done under the contract no action could be maintained thereon. Gambrell v. District Township of Lenox, 54 Iowa, 417. Where, however, the teacher has in good faith performed the contract in the absence of any objection on the part of the district, or there has been part payment for the services rendered, or there have been other acts upon the part of the district evincing an intention to ratify the contract and waive its formal approval by the president of the board, an action may be maintained, and the teacher may recover for the services rendered. Athearn v. The Ind. Dist. of Millersburg, 33 Iowa, 105; Connor v. Dist. Township of Ludlow, 35 Id., 375; Cook v. Ind. Dist. of North McGregor, 40 Id., 444.
Among other instructions given by the court to the jury we find the following:
“ 10. If you find that the plaintiff entered into the contract with the subdirector, and you further find that she performed her contract, that there was no legal objection to her teaching, she is entitled to her pay, and you should so find and return your verdict for her for the amount of the value of her services under the contract.”
In the twelfth paragraph of the charge the jury were instructed in substance that if the president of the board neglects to approve the contract, and the person employed performs the same, the teacher should not be deprived of compensation for services rendered.
These instructions are independent propositions, and are in no manner qualified by any other instructions in the case. The facts were that the president refused to approve the contract because of certain objections made to the plaintiff as a teacher. Before the plaintiff commenced to teach the president of the board gave her notice that he would not approve *575the contract. The instructions above set out are erroneous because they entirely ignore the question as to whether or not the services of the plaintiff were accepted, and the contract ratified by the district township. Under these instructions the plaintiff could recover.in defiance of the district board, and no protest nor objection would be of any avail, provided she was not forcibly ejected from the school-house but continued to teach therein for the term provided for in the contract. That such is not the law is abundantly established by the authorities above cited, in all of which in addition to the performance by the teacher there was part performance by the district by the payment for part of the services rendered. ¥e have no disposition to disturb the rulings heretofore made on this question. If we were to adopt the rule of the instructions above quoted it would enable a subdirector to employ a teacher against tbe consent of the patrons of the school, against the protest of the board of directors, and authorize a recovery for services rendered with a knowledge that the omission to approve the contract was not mere oversight and inadvertence, but intentional and with the purpose that it should not be ratified.
II. The amount in controversy.as shown by the pleadings was less than $100. Some question is made by counsel for appellee as to whether or not the certificate authorizing the appeal is sufficient to confer jurisdiction upon this court. 'It appears to us to be sufficient. It especially refers to the case as contained in the instructions above discussed. •
Eevebsed.